Title: General Orders, 7 June 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Thursday June 7 1781 Parole. Countersigns.
                        
                        Troy Lee a Soldier in the 5th Massacusetts’ regiment tried 5th June 1781 by a General court martial whereof
                            Lieutenant Colonel Badlam was President for "repeated Desertion, changing his name and inlisting into the Hampshire line,"
                            was found Guilty and sentenced to suffer Death. 
                        The Commander in Chief approves the Sentence.
                    